DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
“an edge of the carrying shaft” should read “a surface of the carrying shaft.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-11, it is unclear what limitations are intended to be claimed for these claims as there are conflicting claim sets with different limitations filed on the same day. For purposes of examination, the claim set which only has 10 claims is being used for prior art rejections. Please submit a corrected set of claims upon filing a response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US 4,122,659 in view of Bodet DE 2900175 in further view of Yaginuma US 4,151,669.
Regarding claim 1, Hashimoto discloses a structure improvement of a digital perpetual calendar clock, comprising: an outer housing (20), comprising a clock window disposed on a surface of one side of the outer housing (i.e. display window col. 3 lines 25-30);  5a first digit rotational roller (52), comprising a plurality of first page sheets disposed thereon at regular intervals and each of the first page sheets being provided with a part of one digit (see Fig. 1); a second digit rotational roller (40), comprising a plurality of second page sheets disposed thereon at regular intervals and each of the second page 10sheets being provided with a part of one digit (see Fig. 1); a carrying shaft member (30), whereby the carrying shaft member being disposed between the first digit rotational 15roller and the second digit rotational roller at the same shaft (see Fig. 1); a driving device, adapted to drive the second digit rotational roller to rotate toward a bottom of the clock window of the outer housing (58 in conjunction with a motor col. 3 lines 30-33);  20wherein the first digit rotational roller and the second digit rotational roller are disposed in the outer housing, and positions of the first digit rotational roller and the second digit rotational roller are corresponding to the clock window of the outer housing (see Fig. 1); wherein an inner edge, where the carrying shaft member are embedded, 25of the first digit rotational roller are provided with a plurality of first protrusion teeth (72), and an inner edge, where the carrying shaft member are embedded, of the second digit rotational roller are provided with a 15protrusion block (76; each of teeth 70 act as a block and are protrusions); wherein a rotational teeth member is disposed on the carrying shaft member (66) and two sides of the rotational teeth member are 
Hashimoto does not disclose the structure wherein one end of the carrying shaft member being embedded into the first digit rotational roller and the other end thereof being embedded into the second digit rotational roller, a blocking element, disposed on a top of the clock window of the outer housing; each of the first page sheets and the second page sheets is able to be turned downward via the blocking member.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hashimoto to have the carrying shaft embedded into the first and second digit rotational rollers as suggested by Bodet because doing so allows the display to be more modular and also easily helps to display minutes with a separate area for hours.
Further, Yaginuma discloses a blocking element (8, 9) disposed on a top of the clock window of the outer housing (See Fig. 2); each of the first page sheets (6) and the second page sheets (4) is able to be turned downward via the blocking member, see col. 2 lines 51-55; col. 3 lines 14-16 and 22-24.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Hashimoto and Bodet to include a blocking element as suggested by Yaginuma because doing so allows the device to ensure there is no accidental movement of the page sheets to accurately reflect the time.
Regarding claim 2, Hashimoto, Bodet, and Yaginuma disclose the structure as described in the paragraphs above, wherein 24 first page sheets are disposed on the first digit rotational roller at regular intervals (Fig. 1, 52); 23 first protrusion teeth are disposed on the inner edge (col. 3 lines 54-55), where the carrying shaft member are embedded (see Hashimoto Fig. 1, 2 and 
Hashimoto, Bodet, and Yaginuma do not disclose the structure where there are 12 first page sheets and 10 second page sheets.
However, Bodet discloses 12 first page sheets and 10 second page sheets [0077],[0081],[0095].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the structure of Hashimoto, Bodet, and Yaginuma as suggested by Bodet because doing so allows the display to act as a minutes display.
Regarding claim 9, Hashimoto, Bodet, and Yaginuma disclose the structure as described in the paragraphs above, wherein: the driving device drives the second digit rotational roller to rotate by 25intermittent operation, see Hashimoto col. 5 lines 11-24.  
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, Bodet, and Yaginuma in further view of Miyamoto US 4,005,570.
Regarding claim 4, Hashimoto, Bodet, and Yaginuma disclose the structure as described in the paragraphs above
Hashimoto, Bodet, and Yaginuma does not disclose, wherein: a limiting element is disposed on the other side, where the carrying shaft member is embedded, of the first digit rotational roller for preventing the first digit rotational roller from rotating reversely.  
However, Miyamoto discloses a structure improvement of a digital perpetual calendar clock with a limiting element is disposed on the other side, where the carrying 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto, Bodet, and Yaginuma as suggested by Miyamoto because doing so also allows the device to be able to be manually corrected.  
Regarding claim 7, Hashimoto, Bodet, and Yaginuma disclose the structure as described in the paragraphs above
Hashimoto, Bodet, and Yaginuma does not disclose, wherein: a slot-type wheel is disposed on the other side, where the carrying shaft member is embedded, of a second digit rotational roller, and the driving device drives the digit rotational roller via a circular pin wheel 15pushing the slot-type wheel.  
However, Miyamoto discloses a slot-type wheel is disposed on the other side, where the carrying shaft member is embedded, of the second digit rotational roller, and the driving device drives the second digit rotational roller via a circular pin wheel 15pushing the slot-type wheel, see Fig. 2 elements 2, 2a, 2c, and 1a, 1b.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto, Bodet, and Yaginuma as suggested by Miyamoto because doing so allows the device to rotate in periodic steps accurately.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, Bodet, and Yaginuma in further view of Aoki JPS 55-146076.

Hashimoto, Bodet, and Yaginuma does not disclose wherein:  5a carrying element is disposed on the other side, where the carrying shaft member is embedded, of the first digit rotational roller, and the carrying element is used to transmit a carrying signal to an external device after a rotational angle of the first digit rotational roller is accumulated to a predetermined degree to contact the carrying element.  
However Aoki discloses a structure of a digital perpetual clock including:  5a carrying element is disposed on the other side (64), where the carrying shaft member is embedded (37), of a digit rotational roller, and the carrying element is used to transmit a carrying signal to an external device after a rotational angle of the first digit rotational roller is accumulated to a predetermined degree to contact the carrying element (64 to 60 in displaying information on 4A).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto, Bodet,a nd Yaginuma as suggested by Aoki because doing so allows modular connections for alternative displays or functionality.

10\

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
s 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 5, the prior art does not teach or reasonably suggest the limitations of claim 3 where, the structure improvement of the digital perpetual calendar clock, wherein: 8 second protrusion teeth are disposed on one side of the carry teeth 10member and engaged with the 24 first protrusion teeth of the first digit rotational roller; 4 second protrusion teeth disposed on the other side of the carry teeth member are corresponding to and parallel to 8 second protrusion teeth, and disposed toward the second digit rotational roller; and wherein when the second digit rotational roller are driven to rotate, the 15protrusion block disposed on the inner edge thereof presses against the 4 second protrusion teeth of the rotational teeth member to make the rotational teeth member to rotate; 8 second protrusion teeth, parallel to 4 second protrusion teeth, disposed on the other side of the rotational teeth member drive the first digit rotational roller in combination with the remaining limitations of the claims.
The closest prior art is that of record. In particular, Hashimoto discloses teeth on both sides of the carry teeth member, but does not teach or reasonably suggest different numbers of teeth in conjunction with the other structural arrangements recited in the claims. Further, a person having ordinary skill in the art before the effective filing date would not have found it obvious without impermissible hindsight to modify Hashimoto to arrive at the claimed subject matter. Therefore, these claims contain allowable subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844